

115 HR 5149 IH: Unlocking Public Lands Act
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5149IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Mr. Gianforte introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide that certain wilderness study areas in Montana have been adequately studied for
			 wilderness designation.
	
 1.Short titleThis Act may be cited as the Unlocking Public Lands Act. 2.Release of certain wilderness study areas (a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the study areas described in subsection (c) have been adequately studied for wilderness designation.
 (b)ReleaseA study area described in subsection (c)— (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (2)shall be managed in accordance with land management plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
 (c)Description of study areasThe study areas referred to in subsections (a) and (b) are— (1)the Axolotl Lakes Wilderness Study Area;
 (2)the Bell/Limekiln Canyons Wilderness Study Area; (3)the Henneberry Ridge Wilderness Study Area;
 (4)the Hidden Pasture Wilderness Study Area; (5)the Twin Coulee Wilderness Study Area;
 (6)the Black Sage Wilderness Study Area; (7)the Blacktail Mountains Wilderness Study Area;
 (8)the Centennial Mountains Wilderness Study Area; (9)the East Fork Blacktail Deer Creek Wilderness Study Area;
 (10)the public land that is— (A)included in the Farlin Creek Wilderness Study Area; and
 (B)not depicted on the map entitled East Pioneers Wilderness and dated September 13, 2010; (11)the Ruby Mountains Wilderness Study Area;
 (12)the Bitter Creek Wilderness Study Area; (13)the Billy Creek Wilderness Study Area;
 (14)the Bridge Coulee Wilderness Study Area; (15)the Seven Blackfoot Wilderness Study Area;
 (16)the Terry Badlands Wilderness Study Area; (17)the Hoodoo Mountain Wilderness Study Area;
 (18)the Wales Creek Wilderness Study Area; (19)the Antelope Creek Wilderness Study Area;
 (20)the Cow Creek Wilderness Study Area; (21)the Dog Creek South Wilderness Study Area;
 (22)the Ervin Ridge Wilderness Study Area; (23)the Stafford Wilderness Study Area; and
 (24)the Woodhawk Wilderness Study Area. 